         Case 5:17-cv-06064-LHK Document 67 Filed 01/09/19 Page 1 of 1



                        UNITED STATES COURT OF APPEALS                    FILED
                             FOR THE NINTH CIRCUIT                         JAN 9 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
PRAGER UNIVERSITY,                               No.   18-15712

                  Plaintiff-Appellant,           D.C. No. 5:17-cv-06064-LHK
                                                 Northern District of California,
  v.                                             San Jose

GOOGLE LLC, FKA Google, Inc. and                 ORDER
YOUTUBE, LLC,

                  Defendants-Appellees.

Before: Peter L. Shaw, Appellate Commissioner

       Appellant’s unopposed motion (Docket Entry No. 31) for leave to file a

reply brief consisting of 8,393 words is granted. The Clerk will file the reply brief

submitted at Docket Entry No. 32.




LBS 01-07-2019/Pro Mo
